    Case: 1:20-cv-02350 Document #: 30 Filed: 06/01/20 Page 1 of 14 PageID #:111




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 JAMES SMITH, on behalf of himself and             )
 all others similarly situated, and on behalf of   )       NO.: 1:20-CV-02350
 the TRIAD MANUFACTURING, INC.                     )
 EMPLOYEE STOCK OWNERSHIP PLAN,                    )
                                                   )       JUDGE: GUZMAN
                        Plaintiffs,                )
                                                   )
        vs.                                        )       MAG. JUDGE: KIM
                                                   )
 GREATBANC TRUST COMPANY; THE                      )
 BOARD OF DIRECTORS OF TRIAD                       )
 MANUFACTURING, INC.; DAVID                        )
 CAITO; ROBERT HARDIE; and                         )
 MICHAEL McCORMICK,                                )
                                                   )
                        Defendants.                )


                 MEMORANDUM IN SUPPORT OF DEFENDANTS’
               MOTION TO COMPEL ARBITRATION AND/OR DISMISS

       Plaintiff James Smith (“Smith”) seeks to bring this action on behalf of himself, those

similarly situated, and the Triad Manufacturing, Inc. Employee Stock Ownership Plan (“Plan”)

alleging certain violations of the Employee Retirement Income Security Act of 1974 (“ERISA”).

However, Smith cannot bring those claims in this Court because they are subject to a mandatory

arbitration and class waiver provision in the controlling Plan document. Therefore, Defendants

the Board of Directors of Triad Manufacturing, Inc., David Caito, Robert Hardie, and Michael

McCormick (collectively, the “Triad Defendants”) respectfully request this Honorable Court stay

all proceedings and compel Smith to arbitrate his claims. In the alternative, the Triad Defendants

request this Court dismiss this lawsuit pursuant to Fed. R. Civ. P. 12(b)(3) and/or (b)(6) to allow

the parties to commence arbitration.




                                            Page 1 of 14
    Case: 1:20-cv-02350 Document #: 30 Filed: 06/01/20 Page 2 of 14 PageID #:112




                                  I.      RELEVANT FACTS

       On April 15, 2020, Smith, on behalf of himself, the Plan participants and beneficiaries, and

the Plan filed a lawsuit against the Triad Defendants and GreatBanc Trust Company (“GreatBanc”)

(collectively, the “Defendants”) alleging that the Defendants violated ERISA Sections 502(a)(2)

and (a)(3) (29 U.S.C. §§ 1132(a)(2) and (a)(3)) arising from the creation of the Plan and the sale

of Triad Manufacturing, Inc.’s (“Triad”) stock to the Plan at what Smith alleges was an inflated

value. (Doc. 1, ¶¶ 1-3). Smith was a Triad employee from 2015 through 2016. (Doc. 1, ¶ 18). In

or around 2015, Smith alleges he was twenty-percent (20%) vested in shares of Triad stock

allocated to his individual Plan account. (Doc. 1, ¶ 18). Smith continued to participate in the Plan

until 2019, when he withdrew his distribution from the Plan. (Doc. 1, ¶ 19). Smith asserts that he

“has a colorable claim to additional retirement benefits from the [Plan] because his distribution”

was less than he would have received but for Defendants’ alleged ERISA violations. (Doc. 1, ¶

19). As a result, Smith filed the instant class-action lawsuit with this Court on behalf of “[a]ll

participants in the [Plan] on or after December 17, 2015 who vested under the terms of the Plan

and those participants’ beneficiaries…”. (Doc. 1, ¶ 99).

       However, the controlling Plan document contains an enforceable mandatory “ERISA

Arbitration, Class Action Waiver, and Limitation of Actions” provision that became effective on

July 17, 2018 (the “Arbitration Provision”), prior to the distribution of Smith’s benefits from the

Plan. The Arbitration Provision provides, in part, as follows:

   •   Any claim made by or on behalf of an Eligible Employee, Participant or Beneficiary (a
       “Claimant”) which arises out of, relates to, or concerns this Plan, the Trust Agreement, or
       the Trust, including without limitation, any claim for benefits under the Plan, Trust
       Agreement, or Trust; any claim asserting a breach of, or failure to follow the Plan or Trust;
       and any claim asserting a breach of, or failure to follow, any provision of ERISA or the
       Code, including without limitation claims for breach of fiduciary duty, ERISA § 510
       claims, and claims for failure to timely provide notices or information required by ERISA
       or the Code (collectively, “Covered Claims”) shall be resolved exclusively by binding



                                           Page 2 of 14
    Case: 1:20-cv-02350 Document #: 30 Filed: 06/01/20 Page 3 of 14 PageID #:113




         arbitration administered in accordance with the National Rules for the Resolution of
         Employment Disputes (the “Rules”) of the American Arbitration Association (“AAA”)
         then in effect.

    •    For all other disputes [other than claims under ERISA §§ 502(a)(1)(B) or 502(c)], the
         Covered Claims shall be submitted to and decided by three (3) arbitrators. Claimant shall
         assert all Covered Claims in the same arbitration and shall not split Covered Claims.

    •    The arbitration proceeding shall be held in St. Louis, Missouri, or at such other place as
         may be selected by mutual agreement of the parties.

(Declaration of McCormick, Ex. D, Art. 22(a), (d)).1 Because of the Arbitration Provision,

including its Class Action Waiver, Smith may only pursue his claims in arbitration.

                                     II.       STANDARD OF REVIEW

         “Congress passed the Federal Arbitration Act (“FAA”) to codify the federal policy favoring

the resolution of disputes through arbitration.” Sanders v. JGWPT Holdings, LLC, No. 14 C 9188,

2017 U.S. Dist. LEXIS 158138, at *9 (N.D. Ill. Sep. 27, 2017). “Section 3 of the FAA requires

courts to stay a proceeding and to compel the arbitration of any matter covered by a valid

arbitration agreement.” Id. (citing 9 U.S.C. § 3) (citing AT&T Mobility, LLC v. Concepcion, 563

U.S. 333, 344 (2011)). “A federal court may compel arbitration where there is (1) a written

agreement to arbitrate, (2) a dispute within the scope of the agreement, and (3) a refusal to arbitrate

by one of the parties to the agreement.” Id. (citing Zurich Am. Ins. Co. v. Watts Indus., Inc., 417

F.3d 682, 687 (7th Cir. 2005)). “The party opposing arbitration bears the burden of establishing



1
  Generally, “[a] court is not to consider documents or allegations extrinsic to the pleadings on a Rule 12(b)(6) motion”
except for documents “referred to in the complaint and central to the plaintiff’s claim.” ABN Amro, Inc. v. Capital
Int’l, Ltd., No. 04 C 3123, 2007 U.S. Dist. LEXIS 19601, at *10-11 (N.D. Ill. Mar. 16, 2007) (citing Venture Associates
Corp. v. Zenith Data Sys. Corp., 987 F.2d 429, 431 (7th Cir. 1993)). In this case, the Plan document is referred to in
the Complaint and central to Smith’s allegations. See e.g., Doc. 1, ¶¶ 22, 51, 96. Therefore, the Plan document is
clearly proper for consideration on a Rule 12(b)(6) motion. Moreover, this rule is inapplicable to the extent the Court
is considering the Plan document in relation to the Triad Defendants’ motion to compel or dismiss pursuant to Fed. R.
Civ. P. 12(b)(3). See AGA S’holders, LLC v. CSK Auto, Inc., 467 F. Supp. 2d 834, 842-43 (N.D. Ill. 2006) (providing
that a court may consider facts outside the complaint on a Rule 12(b)(3) motion). The Plan document and its three
amendments are attached to the McCormick Declaration as Exhibits A – D. The Plan document as amended is referred
to herein as the “Plan Document.”


                                                    Page 3 of 14
    Case: 1:20-cv-02350 Document #: 30 Filed: 06/01/20 Page 4 of 14 PageID #:114




why the arbitration provision should not be enforced.” O’Quinn v. Comcast Corp., No. 10 C 2491,

2010 U.S. Dist. LEXIS 125879, at *7 (N.D. Ill. Nov. 29, 2010) (citing Green Tree Fin. Corp.-Ala.

v. Randolph, 531 U.S. 79, 91-92 (2000)).

         “Normally, when arbitration is dictated, a court compels arbitration in that district and stays

the court proceeding.” Bahoor v. Varonis Sys., Inc., 152 F. Supp. 3d 1091, 1096 (N.D. Ill. 2015)

(citing 9 U.S.C. § 3). “[W]hen a court is presented with a motion to compel arbitration in a

different district, the proper action is to dismiss the complaint for improper venue under Rule

12(b)(3).”2 Id.; see also Soucy v. Capital Mgmt. Servs., L.P., No. 14 C 5935, 2015 U.S. Dist.

LEXIS 9991, at *8 (N.D. Ill. Jan. 29, 2015) (holding that “[a]lthough courts have frequently treated

motions to compel arbitration as assertions that they are deprived of subject matter jurisdiction,

the Seventh Circuit has instructed district courts that a motion seeking dismissal based on an

arbitration agreement should be decided under Rule 12(b)(3)”) (citing Gabbanelli Accordions &

Imports, LLC v. Ditta Gabbanelli Ubaldo Di Elio Gabbanelli, 575 F.3d 693, 695 (7th Cir. 2009)).

“In the context of a defendant’s motion for improper venue [under Rule 12(b)(3)], the plaintiff

bears the burden of proving that venue is proper.” Id. “In making this determination, a “court may

examine facts outside the complaint…” Id. (quoting First Health Grp., Corp. v. Sanderson Farms,

Inc., No. 99 C 2926, 2000 U.S. Dist. LEXIS 965, at *2 (N.D. Ill. Jan. 31, 2000)).

         Finally, Smith’s Complaint is a class action lawsuit which runs afoul the Class Action

Waiver included in the Arbitration Provision. As a result, Smith’s Complaint fails to state a claim

upon which relief may be granted. In reviewing a motion to dismiss pursuant to Rule 12(b)(6),




2
 In this case, the Arbitration Provision provides that “[t]he arbitration proceedings shall be held in St. Louis, Missouri
or at such other place as may be selected by mutual agreement of the parties.” (Decl. of McCormick, Ex. D, Art.
22(d)). Therefore, the Court should dismiss the lawsuit under Rule 12(b)(3) so the parties may initiate arbitration in
St. Louis, Missouri. However, whether the Court elects to stay and compel arbitration or to dismiss, Smith’s lawsuit
may not proceed in federal court.


                                                     Page 4 of 14
    Case: 1:20-cv-02350 Document #: 30 Filed: 06/01/20 Page 5 of 14 PageID #:115




the Court must view all facts alleged in the complaint, as well as any reasonable inferences drawn

from those facts, in the light most favorable to the plaintiff. Doherty v. City of Chicago, 75 F.3d

318, 322 (7th Cir. 1996). However, legal conclusions are not entitled to any assumption of truth.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In order for a plaintiff to survive a motion to dismiss,

the complaint “must contain sufficient factual matter…to state a claim to relief that is plausible on

its face.” Id. at 678. The plaintiff’s obligation to provide the grounds of his entitlement to relief

requires more than labels and conclusion; a formulaic recitation of the elements of a cause of action

will not do. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

                                      III.     ARGUMENT

       Smith’s lawsuit is subject to mandatory arbitration pursuant to the Arbitration Provision in

the Plan Document because (1) the Plan contains a written Arbitration Provision which requires

arbitration of ERISA claims, (2) the Arbitration Provision is valid and enforceable, (3) the

allegations in Smith’s Complaint are within the scope of the Arbitration Provision, and (4) Smith

has refused to arbitrate by filing this lawsuit. As a result, this Honorable Court should stay the

pending litigation and compel arbitration pursuant to the FAA, or in the alternative, dismiss

Smith’s lawsuit pursuant to Fed. R. Civ. P. 12(b)(3). Finally, Smith’s lawsuit should be dismissed

pursuant to Fed. R. Civ. P. 12(b)(6) because it purports to pursue claims on a class basis in

abrogation of the Class Action Waiver in the Arbitration Provision.

       1.      Smith’s Lawsuit is Subject to Mandatory Arbitration Under the FAA

               A.      The Plan Contains a Written Arbitration Provision Requiring Arbitration of
                       ERISA Claims

       The Plan contains a clear and unambiguous written Arbitration Provision. “Under the

FAA, (1) there is a presumption to arbitrate when contracts contain arbitration provisions, (2) any

doubts concerning the scope of arbitration issues should be resolved in favor of arbitration, and (3)



                                             Page 5 of 14
    Case: 1:20-cv-02350 Document #: 30 Filed: 06/01/20 Page 6 of 14 PageID #:116




unless the court has a positive assurance that the arbitration clause is not susceptible of an

interpretation that covers the asserted dispute, arbitration is appropriate.” Sanchez v. CleanNet

USA., Inc. 78 F. Supp. 3d 747, 753 (N.D. Ill. 2015) (citing Kiefer Specialty Flooring, Inc. v.

Tarkett, Inc., 174 F.3d 907, 909 (7th Cir. 1999)).

       Smith’s ERISA allegations are clearly within the scope of the valid and enforceable

Arbitration Provision and can only be brought in arbitration.

               B.      The Arbitration Provision is Valid and Enforceable

       The Court must determine whether the Arbitration Provision in the Plan is enforceable.

The Seventh Circuit Court of Appeals has not yet considered whether ERISA statutory claims are

arbitrable. However, “[c]laims alleging a violation of a federal statute such as ERISA are generally

arbitrable absent a ‘contrary congressional command.’” Dorman v. Charles Schwab Corp., 780

Fed. Appx. 510, 513 (9th Cir. 2019) (quoting Am. Express Co. v. Italian Colors Rest., 570 U.S.

228, 233 (2013)). “As every circuit to consider the question has held, ERISA contains no

congressional command against arbitration, therefore an agreement to arbitrate ERISA claims is

generally enforceable.” Id. at 513-514; see also Williams, v. Imhoff, 203 F.3d 758, 767 (10th Cir.

2000) (“Congress did not intend to prohibit arbitration of ERISA claims”); Kramer v. Smith

Barney, 80 F.3d 1080, 1084 (5th Cir. 1996) (“We agree that Congress did not intend to exempt

statutory ERISA claims from the dictates of the Arbitration Act”); Pritzker v. Merrill Lynch,

Pierce, Fenner & Smith, Inc., 7 F.3d 1110, 1118 (3rd Cir. 1993) (same); Bird v. Shearson Lehman

/ Am. Express, Inc., 926 F.2d 116, 122 (2nd Cir. 1991) (same); Arnulfo P. Sulit, Inc. v. Dean Witter

Reynolds, Inc., 847 F.2d 475, 479 (8th Cir. 1988) (same).

       At least one district court within the Seventh Circuit has similarly held that statutory

ERISA claims are arbitrable. Lusk v. AmeriServ. Fin., Inc., 1:06-cv-1820, 2007 U.S. Dist. LEXIS




                                           Page 6 of 14
    Case: 1:20-cv-02350 Document #: 30 Filed: 06/01/20 Page 7 of 14 PageID #:117




55775, at *18-21 (S.D. Ind. July 31, 2007) (holding that mandatory arbitration agreement was

enforceable for statutory claims under ERISA). As a result, the Triad Defendants respectfully

request that this Honorable Court follow the overwhelming weight of authority developed by the

majority of circuit courts and one district court in this Circuit to conclude that statutory ERISA

claims may be subject to arbitration. Given that Smith’s statutory ERISA claims are arbitrable,

those claims cannot be adjudicated in federal court.

                C.      The Parties Entered Into an Arbitration Agreement

       Because Smith’s ERISA claims are arbitrable, the Court must consider whether the

Arbitration Provision itself is valid. Whether the parties entered into a valid arbitration agreement

is a matter of contract law. R.J. O’Brien & Assoc. v. Pipkin, 64 F.3d 257, 260 (7th Cir. 1995). To

make this determination, Seventh Circuit courts apply state law. Falbe v. Dell, Inc., No. 04 C

1425, 2004 U.S. Dist. LEXIS 13188, at *8 (N.D. Ill. July 12, 2004) (citing First Options of

Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 (1995)); see also Druco Rests., Inc. v. Steak N Shake

Enterp., Inc., 765 F.3d 776, 781 (7th Cir. 2014) (holding that “[w]hen deciding whether parties

agreed to arbitrate a certain matter, courts generally should apply ordinary state-law principles that

govern the formation of contracts.”)). In making this determination, federal courts should not

“singl[e] out arbitration provisions for suspect status.” Doctor’s Assocs., Inc. v. Casarotto, 517

U.S. 681, 687 (1996).

       The Arbitration Provision provides, in part: “[i]n rendering the award, the arbitrator(s) shall

determine the respective rights and obligations of the parties under federal law, or if federal law is

not applicable the laws of the State of Missouri.” (Decl. of McCormick, Ex. D, Art. 22(g)). As

such, the validity of the Arbitration Provision is governed by Missouri law. Missouri law follows

the FAA and provides that “[a] written agreement to submit a present or future controversy to




                                            Page 7 of 14
    Case: 1:20-cv-02350 Document #: 30 Filed: 06/01/20 Page 8 of 14 PageID #:118




arbitration is valid, enforceable and irrevocable, save upon such grounds as exist at law or in equity

for the revocation of any contract.” Cairo v. Bodine Contracting Co., 685 S.W.2d 253, 258 (Mo.

App. 1985). “The usual rules and canons of contract interpretation govern the subsistence and

validity of an arbitration clause.” Dunn Indus. Group, Inc. v. City of Sugar Creek, 112 S.W.3d

421, 428 (Mo. 2003).3 An arbitration agreement will be enforceable unless a generally applicable

contract defense such as fraud, duress or unconscionability applies. Eaton v. CMH Homes, Inc.,

461 S.W.3d 426, 432 (Mo. 2015); see also Sanders, 2017 U.S. Dist. LEXIS 158138 at *9 (applying

the same standard under Illinois law).

        In the context of an ERISA plan, the contractual relationship is defined by the plan

document. US Airways, Inc. v. McCutchen, 569 U.S. 88, 101 (2013). “Courts construe ERISA

plans, as they do other contracts, by looking to the terms of the plan as well as to other

manifestations of the parties’ intent.” Id. at 102 (internal quotations omitted). “The plan, in short,

is at the center of ERISA.” Heimeshoff v. Hartford Life Accident Ins. Co., 571 U.S. 99, 612 (2013)

(quoting US Airways, 569 U.S. at 101)). The focus on the “written terms of the plan is the linchpin

of a system that is not so complex that administrative costs, or litigation expenses, unduly

discourage employers from offering ERISA plans in the first place.” Id. (quoting Varity Corp. v.

Howe, 516 U.S. 489, 497 (1996)).

        “A plan participant agrees to be bound by a provision in the plan document when he

participates in the plan while the provision is in effect.” Dorman, 780 Fed. Appx. at 512 (citing

Chappel v. Lab Corp. of Am., 232 F.3d 719, 723-24 (9th Cir. 2000)). Furthermore, claims brought

under ERISA § 502(a)(2) generally belong to a plan and not an individual. Peabody v. Davis, 636



3
  Even if Illinois law applied, the analysis is the same. See 737 N. Mich. Ave. Investors, LLC v. Neiman Marcus
Group, Inc., No. 06 C 6379, 2007 U.S. Dist. LEXIS 26079, at *8 (N.D. Ill. April 5, 2007) (applying general contract
formation principles to determine whether a valid and binding arbitration agreement exists).


                                                  Page 8 of 14
    Case: 1:20-cv-02350 Document #: 30 Filed: 06/01/20 Page 9 of 14 PageID #:119




F.3d 368, 373 (7th Cir. 2011). “However, a participant in a defined contribution plan may bring a

§ 502(a)(2) action for breach of fiduciary duty as to an individual account.” Id. (citing LaRue v.

DeWolff, Boberg & Assocs., Inc., 552 U.S. 248, 256 (2008)).

         In Dorman, the plaintiff filed suit against an ERISA plan under ERISA §§ 502(a)(2) and

(a)(3). Dorman, 780 Fed. Appx. at 513. The plaintiff argued that he didn’t consent to the

arbitration provision in the plan. Id. The Ninth Circuit held that the plaintiff did consent to

arbitrate all of its ERISA claims by continuing to participate in the Plan after the arbitration

provision was included in the Plan. Id. at 512. The Ninth Circuit also held that the plan itself

agreed to arbitrate the ERISA claims provided for in the arbitration agreement by adopting the

arbitration provision. Id. at 14 (holding “[h]ere the Plan expressly agreed in the Plan document

that all ERISA claims should be arbitrated.”). Therefore, the Ninth Circuit held that the plaintiff’s

claim was subject to the arbitration agreement because both the “Plan and Dorman [] agreed to

arbitration on an individualized basis…[which] is consistent with LaRue.” Id.

         The analysis in Dorman applies equally in this case. Specifically, the Arbitration Provision

was adopted through an amendment to the Plan on July 17, 2018 and was effective on that same

date. (Decl. of McCormick, Ex. D, Art. 22). Smith then continued to participate in the Plan until

at least 2019. (Doc. 1, ¶ 19). Therefore, Smith consented in his individual capacity to the

Arbitration Provision. Similarly, the Plan itself consented to the Arbitration Provision when it

properly adopted the Plan amendment on July 17, 2018. (Decl. of McCormick, Ex. D, Art. 22).

Thus, the Arbitration Provision is valid and must be enforced. The result of the Arbitration

Provision is clear, namely that Smith is precluded from brining this claim, individually or on a

Plan-wide basis, in federal court.4


4
 Enforcing the Arbitration Provision in this case will not deprive Smith of his ability to pursue his claim that the Triad
Defendants breached their respective fiduciary responsibilities. “An agreement to conduct arbitration on an individual


                                                     Page 9 of 14
   Case: 1:20-cv-02350 Document #: 30 Filed: 06/01/20 Page 10 of 14 PageID #:120




                  D.       The Arbitration Provision Covers the Claims in the Complaint

         Finally, this Court must determine whether the Arbitration Provision covers Smith’s

ERISA claims. “Whether a claim is within the scope of an arbitration agreement is a matter of

federal, not state law.” Sanchez, 78 F. Supp. 3d at 753 (citing Gore v. Alltel Communs., LLC, 666

F.3d 1027, 1032 (7th Cir. 2012)). “Arbitration clauses containing the phrase ‘arising out of’…..are

extremely broad and ‘necessarily create a presumption of arbitrability.’” Id. at 753 (quoting Kiefer

Specialty Flooring, 174 F. 3d at 909-10); see also Bahoor, 152 F. Supp. 3d at 1100 (“[i]n the

Seventh Circuit, broad arbitration clauses such as ones including arising out of or relating to

language, necessarily creates a presumption of arbitrability”) (internal quotations omitted)

(quoting Kiefer Specialty Flooring, 174 F.3d at 910)).

         The plain language of the Arbitration Provision is unequivocally clear and unambiguous.

Specifically, it provides that the following claims must be arbitrated by a three (3) arbitrator panel

under the AAA rules:

         Any claim made by or on behalf of an Eligible Employee, Participant or Beneficiary (a
         “Claimant”) which arises out of, or relates to, or concerns this Plan, the Trust Agreement,
         or the Trust, including without limitation, any claim for benefits under the Plan, Trust
         Agreement, or Trust, any claim asserting a breach of, or failure to follow, any provision
         of ERISA or the Code, including without limitation claims for breach of fiduciary duty,
         and ERISA § 510 claims, and claims for failure to timely provide notices or information
         required by ERISA or the Code.

(Decl. of McCormick, Ex. D, Art. 22(a)) (emphasis added). In this case, Smith has alleged

entitlement to relief under ERISA §§§ 502(a)(2), 502(a)(3), and 409 as a result of the following

allegations against the Triad Defendants: (1) Count II – Failure to Monitor in Violation of ERISA

§§ 404(a)(1)(4) and (B); (2) Count IV – Prohibited Transactions in Violation of ERISA § 406(a);

and (3) Count V – Co-Fiduciary Liability under ERISA § 405(a).5 Breach of fiduciary duty claims


basis, as in this case, does not relieve a fiduciary from responsibility or liability.” Dorman, 780 Fed. Appx. at 513.
5
  Smith’s claims against GreatBanc are also brought under ERISA and also subject to the Arbitration Provision.


                                                  Page 10 of 14
   Case: 1:20-cv-02350 Document #: 30 Filed: 06/01/20 Page 11 of 14 PageID #:121




and ERISA prohibited transactions allegations are specifically contemplated by the Arbitration

Provision. Therefore, the claims in Smith’s Complaint are within the scope of the Arbitration

Provision.

        For all of the reasons set forth above, the Triad Defendants respectfully request this

Honorable Court enter an Order staying the pending litigation and compelling arbitration over all

of the issues covered within the scope of the Arbitration Provision. In the alternative, the Triad

Defendants request this Court dismiss Smith’s Complaint pursuant to Fed. R. Civ. P. 12(b)(3) so

the parties may engage in mandatory arbitration.

        2.       Class Action Lawsuits are Prohibited by the Plan Document

        The Arbitration Provision also prohibits class claims, providing, in part, that: “[a]ll

Covered Claims must be brought solely in the Claimant’s individual capacity and not in a

representative capacity or on a class, collective, or group basis.” (Decl. of McCormick, Ex. D,

Art. 22(b)). This Court must decide whether the Class Action Waiver is valid. See O’Quinn, 2010

U.S. Dist. LEXIS 125879, at *6 (holding that the district court was allowed to determine the

enforceability of a class action waiver based upon its language providing so).

        Class Action Waivers are regularly enforced. In Epic Sys. Corp. v. Lewis, the Supreme

Court held “[i]n the [FAA], Congress has instructed federal courts to enforce arbitration

agreements according to their terms – including terms providing for individualized proceedings.”

138 S. Ct. 1612, 1619 (2018); see also Concepcion, 563 U.S. at 334 (holding that a California state

law that required availability of class-wide arbitration was invalid and enforcing a class arbitration

waiver).

        It is also well-established in the Seventh Circuit that class action waivers in the context of


Specifically, these are Count I – Breach of Fiduciary Duties under ERISA §§ 404(a)(1)(A) and (B) and Count III –
Prohibited Transactions in Violation of ERISA § 406(a).


                                                Page 11 of 14
   Case: 1:20-cv-02350 Document #: 30 Filed: 06/01/20 Page 12 of 14 PageID #:122




arbitration are valid. See e.g., O’Quinn, 2010 U.S. Dist. LEXIS 125879, at *23 (holding that a

class action waiver in a customer agreement was valid and enforceable under Illinois law); see

also Trejo v. Advance Am., No. 09 C 2278, 2009 U.S. Dist. LEXIS 144390, at *21 (N.D. Ill. June

23, 2009) (holding that a class action waiver in a loan agreement was enforceable). Similarly, the

Eighth Circuit has held that class-action waivers in an arbitration agreement are enforceable under

Missouri law. Cicle v. Chase Bank USA, 583 F.3d 549, 557 (8th Cir. 2009).

       As set forth above, Smith continued to participate in the Plan after the adoption of the

Arbitration Provision which included the Class Action Waiver. (Decl. of McCormick, Ex. D, Art.

22); (Doc. 1, ¶ 19). Therefore, Smith assented to the Class Action Waiver. The Class Action

Waiver specifically provides that:

   •   All Covered Claims must be brought solely in the Claimant’s individual capacity and not
       in a representative capacity or on a class, collective, or group basis. Each arbitration shall
       be limited solely to one Claimant’s Covered Claims, and that Claimant may not seek or
       receive any remedy which has the purpose or effect of providing additional benefits or
       monetary relief to any Eligible Employee, Participant or Beneficiary other than the
       Claimant.

   •   For instance, with respect to any claim brought under ERISA § 502(a)(2) to seek
       appropriate relief under ERISA 409, the Claimant’s remedy, if any, shall be limited to (i)
       the alleged losses to the Claimant’s individual Account resulting from the alleged breach
       of fiduciary duty, (ii) a pro-rated portion of any profits allegedly made by a fiduciary
       through the use of Plan assets where such pro-rated amount is intended to provide a remedy
       solely to Claimant’s individual Account, and or (iii) such other remedial or equitable relief
       as the arbitrator(s) deems proper so long as such remedial or equitable relief does not
       include or result in the provision of additional benefits or monetary relief to any Eligible
       Employee, Participant or Beneficiary other than the Claimant, and is not binding on the
       Plan Administrator or Trustee with respect to any Eligible Employee, Participant or
       Beneficiary other than the Claimant.

(Decl. of McCormick, Ex. D, Art. 22(b)) (emphasis added). Smith’s Complaint seeks class-wide

and Plan-wide relief that is explicitly prohibited by the Arbitration Provision in the Plan Document.

See Doc. 1, ¶ 1 (“This is a civil enforcement action brought pursuant to Sections 502(a)(2) and

502(a)(3) of [ERISA] by Plaintiff James Smith on behalf of the Triad Manufacturing, Inc.


                                           Page 12 of 14
   Case: 1:20-cv-02350 Document #: 30 Filed: 06/01/20 Page 13 of 14 PageID #:123




Employee Stock Ownership Plan [] and the participants and beneficiaries of the ESOP.”); Doc. 1,

¶ 14 (“ERISA authorizes participants such as Plaintiff to sue in a representative capacity on behalf

of a retirement plan”); Doc. 1, ¶ 99-110 (setting forth the “class allegations”). Because Smith’s

request for class-wide and Plan-wide relief is barred by the enforceable Class Action Waiver in

the Arbitration Provision of the Plan Document, the Complaint fails to state a claim upon which

relief can be granted and, therefore, must be dismissed pursuant to Fed. R. Civ. P. 12(b)(6).

                                     IV.     CONCLUSION

       For the foregoing reasons, the Triad Defendants respectfully request this Honorable Court

enter an Order staying this litigation and compelling arbitration. In the alternative, the Triad

Defendants request that this Honorable Court enter an Order of dismissal pursuant to Fed. R. Civ.

P. 12(b)(3) so that the parties may engage in mandatory arbitration. Finally, the Triad Defendants

request that this Honorable Court hold that the Class Action Waiver is enforceable and dismiss

Smith’s class action claims to the extent necessary based on the Arbitration Provision.

                                                     Respectfully Submitted,

                                                     /s/ Matthew D. Grabell – 6312929
                                                     FORD & HARRISON, LLP
                                                     271 – 17th Street, NW, Suite 1900
                                                     Atlanta, GA 30363
                                                     MGrabell@fordharrsion.com
                                                     (404) 888-3820




                                           Page 13 of 14
Case: 1:20-cv-02350 Document #: 30 Filed: 06/01/20 Page 14 of 14 PageID #:124




                                          Benjamin P. Fryer
                                          FORD & HARRISON LLP
                                          (pro hac vice forthcoming)
                                          NC Bar No. 39254
                                          6000 Fairview Road, Suite 1200
                                          Charlotte, NC 28210
                                          bfryer@fordharrison.com
                                          Telephone:     (980) 282-1900
                                          Facsimile:     (980) 282-1949

                                          Attorneys for Board of Directors of Triad
                                          Manufacturing, Inc., David Caito, Robert
                                          Hardie, and Michael McCormick




                                Page 14 of 14
